Title: The President of Congress to the American Peace Commissioners, 15 July 1783
From: President of Congress,Boudinot, Elias
To: American Peace Commissioners


          Gentlemen,
            Princeton 15. July 1783
          As Congress have not yet elected any Minister for Foreign Affairs, and knowing the importance of your Being fully informed of every public transaction relative to these States, I have concluded that you would not think it amiss to hear from me on the subject of the removal of Congress to this place, tho’ I cannot consider this communication as official but merely for your information in my Individual capacity.
          The State of our Finances making it indispensably necessary to abridge the public expences in every instance that would not endanger the union, we concluded to reduce the army by discharging all the Soldiers enlisted for the War, with a proportionate number of Officers, on condition that the discharge should operate no otherwise than as a furlough, until the ratification of the Definitive Treaty. This not only eased us of a heavy disbursement of ready Cash for subsistence money and Rations, but gratified many of the army who wished to be at home in the early part of the Summer, to provide for the following Winter. Three months pay was ordered, which could no otherwise be complied with, but by a paper anticipation of the Taxes, payable in six months.
          By an inevitable accident, the Notes did not arrive at the army till six days after the Soldiers were discharged and had left the camp. This, together with some difficulty in settling their accounts, created an uneasiness among the Troops; but by the General’s Address and the good conduct of the Officers, they all retired peaceably to their different States, tho’ without a single farthing of cash to buy themselves a meal of Victuals.
          In the Barracks in Philadelphia and at Lancaster, in the State of Pennsylvania, there were a number of new Recruits, who had been enlisted since the months of December and January last, and who had not yet taken the field; these Soldiers having not been brought under any regular discipline, made many objections against accepting their discharges and gave their Officers reason to fear some difficulty in getting rid of them; but the Secretary at War thought he had satisfied them by assuring them of the like pay with the rest of the army. On the 15th. of June a petition was received from the Serjeants, requiring a Redress of their grievances, in a very turbulent and indecent Style, of which no notice was taken; but on the 18th. we received the letters No. 1 and 2. A Committee was immediately appointed to confer with the Executive Council of Pennsylvania, and to endeavour to get them to call out the Militia to stop the Mutineers; but to no purpose; the Council thinking that the Citizens would not choose to risque themselves when fair means might do. The first Report of the Committee, contained in No. 3 will shew their proceedings. On the 19th. the troops arrived and joined those at the Barracks in the City, who had been encreased in number by a few companies of old Soldiers arrived the day before from Charles Town. The whole being very orderly and quiet, Congress adjourned on Friday the 20th., as usual, till Monday morning. On the 21st. one of the Committee called on me and informed, that the Soldiers at the Barracks were very disorderly and had cast off the authority of their Officers—that it was suspected they had a design, the following night, against the Bank; and advised me to call Congress without delay. This I did, to meet in half an hour. The Soldiers by accident hearing of it, very fortunately hastened their designs a day or two sooner than was intended. The Members of Congress had just got together, except one, when the State House (in which also The President and Supreme Executive Council were then sitting) was surrounded by about three hundred armed Men with fixed Bayonets under the command of seven Serjeants. Congress immediately sent for Genl. St. Clair and demanded the reason of this hostile appearance, who informed of his having just arrived in Town from his seat in the Country in obedience to the orders of Congress of the day preceding; that he had received information from the Commanding Officer of the mutinous disposition of the Troops, who had marched from the Barracks contrary to the orders of their Officers; and that the Veteran Troops from Charles Town had been unwillingly forced into the measure. The President of the State then appeared, and produced the insolent paper of which No. 4 is a copy, which had been sent into him by the Serjeants.
          Congress determined they would enter on no deliberations while thus surrounded; but ordered Genl. St. Clair immediately to endeavour to march the Mutineers back to the Barracks by such means as were in his power.
          After several prudent and wise measures the General prevailed on the Serjeants to return to their Barracks, convincing them that if they were aggrieved they had a right to make it known in a decent manner, thro’ any persons they might think proper to appoint. But previous to this, after waiting surrounded by this armed force for near three hours, Congress broke up and we passed thro’ the files of the Mutineers without the least opposition, tho’ at times before our adjournment, the Soldiers, many of whom were very drunk, threatened Congress by name.
          The Mutineers had taken possession of the powder House and several public Arsenals in this City, with some Field pieces from the public Yard.
          In the evening Congress met and made a House and came to the resolutions contained in No. 5. and broke up without adjournment. The Committee not being able to meet the Council till Sunday morning were then prevailed on to wait for an answer till monday morning and then received the answer contained in the 2d. Report No. 6. However hoping that the Council would change their sentiments, the Committee did not think proper to give me their advice till Tuesday at two O’Clock in the Afternoon. In the mean time the Mutineers kept in arms, refusing all obedience to their Officers, and in possession of the powder House and Magazines of Military Stores. On Tuesday morning the Officers reported to me that the preceding evening the Serjeants, notwithstanding some talk of a submission and return to their duty, had presented six Officers with a commission each as in No. 7.; and on one refusing to accept it they threatened him with immediate death—and that, at the time of the Report, they were getting very drunk and in a very riotous state. By the second Report of the Committee you will be acquainted with the particulars of the transaction, with the addition that the behaviour of the six Officers was very mysterious and unaccountable. At two O’Clock agreeably to the advice of the Committee, I summoned Congress to meet at this place on Thursday the 26th. of June, issued the Proclamation No. 8 and left the City.
          As soon as it was known that Congress was going, the Council were informed, that there was great reason to expect a serious attack on the Bank the night following, on which the President of the State collected about One hundred Soldiers and kept Guard all night. On Wednesday it was reported that Congress had sent for the Commander in Chief with the whole Northern Army, and the Militia of New-Jersey, who were to be joined by the Pennsylvania Militia, in order to quell the mutiny; which was no otherwise true than ordering a detachment of a few hundred men from the North River. The Serjeants being alarmed, soon proposed a submission, and the whole came in a Body to the President of the State, making a most submissive acknowledgment of their misconduct, and charging the whole on two of the Officers, whom they had commissioned to represent their grievances, a Capt. Carbery and Lieutenant Sullivan, who were to have headed them, as soon as they should have proceeded to violences. These Officers immediately escaped to Chester and there got on board of a Vessel bound to London. The Serjeants describe the plan laid by these Officers as of the most irrational and diabolical nature, not only against Congress and the Council, but also against the City and Bank. They were to be joined by straggling parties from different parts of the Country, and after executing their horrid purposes were to have gone off with their plunder to the East Indies. However incredible this may appear the letters No. 9 & 10 from Sullivan to Colo. Moyland, his Commanding Officer, from Chester and the Capes clearly shew that it was a deep laid scheme. It appears clearly to me that next to the continued care of divine Providence, the miscarriage of this plan is owing to the unexpected meeting of Congress on Saturday, and their decided conduct in leaving the City, until they could support the fœderal Government with Dignity.
          It is also said that two of the Citizens have been concerned in this wicked plot, but they are not yet ascertained. They were certainly encouraged by some of the lower class as well as by the general supineness in not quelling the first movement. Some very suspicious circumstances attending the conduct of the other four Officers, who were commissioned by the Serjeants have caused them to be arrested. The whole matter has so far subsided. The detachment under Genl. Howe from the Northern Army has arrived in the vicinity of the City and a Court of enquiry is endeavouring to develope the whole affair.
          The Citizens are greatly chagrined at the predicament in which they stand and endeavour to lay the blame on the Council for not calling on them and proving them, while the Council justify themselves by the advice of the Militia Officers, whom they called together for that purpose. The Citizens are universally petitioning Congress to return to the City, assuring us of their constant protection.
          You will excuse me for tiring you with so circumstantial an account, which nothing but the necessity of preventing the many falsehoods that are generally propagated on these occasions and the propriety of your being well informed, would ever have justified me in.
          I do myself the honor to send herewith the News-papers, and particularly a Circular Letter of Genl. Washington to the different States, which in my opinion gives the finishing stroke to his inimitable Character.
          I have committed this letter to the care of my younger Brother, who is bound for London, having been in the Merchant service at that port for several years, but who, I have the best evidence is well attached to the interests of this Country, and who can inform you of many particulars relating to the State of things here.
          I have the honor to be &c.
          E. B
        